Slip Op. 14- 46

               UNITED STATES COURT OF INTERNATIONAL TRADE

 THAI UNION FROZEN PRODUCTS
 PUBLIC CO., LTD., THAI UNION
 SEAFOOD CO., LTD., THAI ROYAL
 FROZEN FOOD CO., LTD., MARINE GOLD
 PRODUCTS LIMITED, and PAKFOOD
 PUBLIC COMPANY LIMITED,

                       Plaintiffs,

                .v.                                 Before: Jane A. Restani, Judge

 UNITED STATES,                                     Court No. 13-00330

                       Defendant,

 COALITION OF GULF SHRIMP
 INDUSTRIES,

                       Defendant-Intervenor.



                                          OPINION

[Motions to dismiss complaint challenging Commerce’s negative determination in countervailing
duty investigation granted.]

                                                                         Dated: April23, 2014

              Robert G. Gosselink, Trade Pacific, PLLC, of Washington, DC, for the plaintiffs.

               Joshua E. Kurland, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, DC, for the defendant. With him on the brief were
Stuart F. Delery, Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia M.
McCarthy, Assistant Director. Of counsel on the brief was Jessica M. Forton, Attorney, Office of
the Chief Counsel for Trade Enforcement and Compliance, U.S. Department of Commerce.

               Elizabeth J. Drake, Terence P. Stewart, and Stephanie M. Bell, Stewart and
Stewart, of Washington, DC, and Edward T. Hayes, Leake & Andersson, LLP, of New Orleans,
LA, for the defendant-intervenors.
Court No. 13-00330                                                                             Page 2

                Restani, Judge: This matter is before the court on two motions to dismiss filed

pursuant to Rule 12(b)(1) of the United States Court of International Trade by defendant United

States and defendant-intervenor Coalition of Gulf Shrimp Industries (“COGSI”). Defendant-

Intervenor’s Motion to Dismiss Case, ECF No. 20; Defendant’s Motion to Dismiss Case, ECF

No. 22. COGSI and the United States move to dismiss the complaint filed by plaintiffs Thai

Union Frozen Products Public Co., Ltd., Thai Union Seafood Co., Ltd., Thai Royal Frozen Food

Co., Ltd., Marine Gold Products Limited, and Pakfood Public Company Limited Royal Thai

because plaintiffs lack standing under Article III of the Constitution as there is no live “case or

controversy.”

                For the same reasons as those set out in the opinion in Royal Thai Government v.

United States, Ct. No. 13-00333, filed concurrently with this opinion, the motions to dismiss are

granted without prejudice. Plaintiffs attempt to distinguish their arguments from those raised in

Royal Thai Government by speculating that cash deposits could be required in the future during

the time in between a hypothetical affirmative determination on remand by the U.S. Department

of Commerce (“Commerce”) and a negative determination by the International Trade

Commission. See Pls.’ Opp. to Mots. to Dismiss, ECF No. 24, 4 n.1. This argument is nothing

more than speculation at this point, as no actual “injury in fact” will ever accrue to plaintiffs

unless and until COGSI succeeds in its appeal before the court and Commerce renders an

affirmative final determination on remand; at present, all that plaintiffs could obtain in this action

would be an advisory opinion from the court, rather than any concrete relief. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992); Georgetown Steel Corp. v. United States, 16

CIT 1084, 810 F. Supp. 318, 322 (1992) (cautioning against advisory opinions).
Court No. 13-00330                                                    Page 3

             Judgment will issue accordingly.



                                                /s/ Jane A. Restani
                                                   Jane A. Restani
                                                       Judge

Dated: April 23 , 2014
       New York, New York